Citation Nr: 1202249	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-23 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right testicular infarction and special monthly compensation for loss of use of a creative organ, due to hernia repair surgery performed at a VA facility in January 2008. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel










INTRODUCTION

The Veteran had active service from June 1972 to August 1983. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This matter was previously before the Board in January 2011 at which time it was remanded for additional development.  It is now returned to the Board.  The claim was remanded, specifically, to obtain a copy of the Veteran's signed consent forms. Those forms were obtained and associated with the Veteran's claims file.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran underwent right inguinal hernia repair at a VA facility on January 11, 2008; and subsequently he experienced a right testicular infarction that resulted in a non-functional right testicle and, thus, the loss of use of a creative organ.

2.  It is not shown that medical care provided at a VA medical facility on January 11, 2008, resulted in additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation for right testicular infarction and the loss of use of a creative organ under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant 
before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in July 2008, he was provided notice of the VCAA in March 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran was afforded a VA examination in May 2008. The Board finds that this examination is adequate for rating purposes because it conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, VA records from his surgery, a VA examination and statements and testimony from the Veteran.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Analysis

Initially, it is noted that the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim for compensation is premised on 38 U.S.C.A. § 1151.  Under that provision, a Veteran who suffers an injury or an aggravation of an injury resulting in additional disability by reason of VA medical or surgical treatment, is entitled to compensation in the same manner as if such disability were service connected.  Effective for claims received on or after October 1, 1997, an additional disability is a qualifying disability for compensation if it was not the result of the Veteran's willful misconduct, the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation. 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The Veteran asserts that he is entitled to compensation under 38 U.S.C.A. § 1151  for right testicular infarction and special monthly compensation for loss of use of a creative organ based upon the right inguinal hernia surgery repair performed by VA on January 11, 2008.  The basis of the Veteran's claim is that, after the surgical repair of his right inguinal hernia was performed at a VA medical facility in January 2008, he suffered a right testicular infarction, which resulted in a nonfunctional right testicle (thus, loss of use of a creative organ).  In his September 2008 notice of disagreement, he stated that he was never told of the possibility of the traumatic complication of loss of a testicle as a result of the surgery.  He asserts that had he been so informed, he would not have consented to the surgery, and he would have sought another facility to do the surgery.  He states that although he signed an electronic consent form prior to surgery, he was not told of the possibility that he could lose his testicle as a result of the surgery.  Further, he claims that he was never offered a hard copy of the consent form, and that he did not even know that he was signing a consent form.

A review of the Veteran's claims file reveals a November 2007 VA surgery telephone contact report which notes that the Veteran called about his hernia surgery that was scheduled for December 14, 2007.  The Veteran's physician noted that if the Veteran had a recurrent hernia that he might be better suited for a laparoscopic repair; it was determined that the Veteran's operation would not occur on December 14, 2007, but instead he would have a computed tomography (CT) scan to assess his groin and hernia repair. 

A December 2007 VA treatment record notes that the Veteran had right inguinal hernia repair surgery done in Japan in 2004; however, he felt that the hernia repair had never healed, and a bulge had been present ever since.  He reported pain with pressure, lifting heavy objects, and straining.  The bulge was non-reducible.  It was noted that he wished to have operative intervention to prevent possible future complications.  He was scheduled for elective repair in early January.

The Veteran underwent right inguinal hernia repair surgery on January 11, 2008.   A VA surgery attending note from that day indicates that repair of the right inguinal hernia may be difficult because of obesity and the recurrent nature of the lesion; it was also noted that its anatomy would not be understood until exploration.  A January 11, 2008, pre-operative note/anesthesiology attending note indicates that the Veteran was examined, and the chart was reviewed.  It was specifically noted that the risks and benefits were discussed with the Veteran, and that he understood, and wished to proceed with the scheduled surgery and anesthesia plan.  The January 11, 2008, operative report notes that the Veteran was taken to the operating room.  The site of the surgery was verified, the consent was verified, and the Veteran was noted to have received preoperative antibiotics and subcutaneous Heparin.  He was noted to have tolerated the procedure well.

A January 14, 2008, urology clinic note indicates that the Veteran developed acute onset of right testicular pain.  There was a lot of swelling and ecchymosis of the scrotum.  Testicular ultrasound showed no blood flow to the testes and a heterogeneous appearing right testicle, with normal left testicle.  It was noted that the Veteran was told that the right testicle was nonviable, and it would not be salvageable with surgery with ischemia of at least 48 hours. 

With respect to the issue of whether the Veteran had given informed consent prior to the surgery, a pre-operative note dated January 11, 2008, indicates that "[i]nformed consent was obtained 6:57 AM on January 11, 2008.  The full consent document can be accessed through Vista Imaging." In accordance with the January 2011 Board Remand the actual consent forms were obtained and associated with the Veteran's claims file.  The Tennessee Valley Healthcare System Consent for Treatment/Procedure Forms is six pages in length and divided into three sections.  The first section, section A, was labeled "IDENTIFICATION." This section discussed all of the identification information of the patient, the physicians, the surgery, and who has decision making capacity (in this case it was the Veteran). The second section, section B, was labeled "INFORMATION ABOUT THE TREATMENT/PROCEDURE."  This section discussed what the condition or diagnosis for which the procedure was recommended, what the procedure involved, what the expected benefits of the procedure were, what the known risks of the procedure were, what the alternative to the procedure were, if an anesthesia practitioner was involved and then a description of the anesthesia, consent to blood products, additional information, and a comments section.  Under this section the known risks were listed as follows:

		Known risks of this treatment/procedure include, but 
      are not limited to:
* Possible recurrent hernia.
* Seroma (a collection of bodily fluids under the skin). 
* Scrotal hematoma (a collection of blood in the scrotum).
* Infection of the incision, requiring further treatment 
or surgery. 
* Possible injury to the bowel or bladder, located 
underneath the hernia. 
* Possible damage to nerves or blood supply to testicle 
or vas deferens. 
* Inguinodynia (persistent or long-term postoperative 
pain in the inguinal (groin) region where the hernia 
has been repaired). 
* Injury to and/or loss of testicle(s) or spermatic 
cord(s), causing sterility. 
* Injury to the femoral vein or ilioniguinal nerve. 
* Anesthetic or cardiovascular problems during or 
after surgery. 

The third section, section C, was labeled "Signatures" and the signatures of the Veteran, surgical resident, and a witness were below.  Under the signature section and right above the Veteran's signature it stated:

		PATIENT OR SURROGATE:

      PATIENT OR SURROGATE:
      By signing below, I attest to the following:
      -Someone has explained this treatment/procedure and 
      what it is for:
      - Someone has explained how this treatment/procedure 
      could help me, and things that could go wrong. 
      - Someone has told me about other treatments or 
      procedures that might be done instead, and what would 
      happen if I have no treatment/procedure.
      - Someone has answered all my questions. 
      - I know that I may refuse or change my mind about 
      having this treatment/procedure.  If I do refuse or change 
      my mind, I will not lose my health care or any other VA benefits. 
      - I have been offered the opportunity to read the consent form. 
      - I choose to have this treatment/procedure. 

Tennessee Valley Healthcare System Consent Forms dated January 11, 2008

In addition to the above medical evidence, the Veteran was afforded a VA examination in May 2008.  The VA examiner opined as follows:

		Right testicular infarction is a known complication 
      of hernia repair, however I do not if the vet was 
      counseled on this.  Testicle infarction does equate to 
      loss of a creative organ. 

Report of May 2008 VA examination

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim; specifically, against his assertion that he was not informed of the risk factors of his surgery.  The VA examiner stated that right testicular infarction is a known complication of hernia repair; in addition, the Veteran's signed consent form lists 10 risk factors.  Moreover, three of them specifically pertain to the Veteran's testicles and creative organ; scrotal hematoma (a collection of blood in the scrotum), possible damage to nerves or blood supply to testicle or vas deferens, and injury to and/or loss of testicle(s) or spermatic cord(s), causing sterility.  The Veteran signed the consent form that specifically listed these and other risk factors.  In addition, the January 11, 2008, pre-operative note/anesthesiology attending note specifically indicated that the risks and benefits were discussed with the Veteran, and that he understood, and wished to proceed with the scheduled surgery and anesthesia plan.  Therefore, since right testicular infarction is a known risk factor of hernia surgery, and the Veteran's signature is on the consent forms that lists all of the risk factors, the Board finds that the evidence of record weighs against the Veteran's assertion that he was not informed of all the risk factors associated with his hernia surgery.

The Board concludes that compensation for right testicular infarction and special monthly compensation for loss of use of a creative organ under the provisions of 38 U.S.C.A. § 1151 is not warranted.  The Board finds that the evidence of record clearly shows that a right testicular infarction was a reasonably foreseeable consequence of the Veteran's hernia surgery, and that he was specifically informed of this, as evidenced by his signed consent form.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for right testicular infarction and special monthly compensation for loss of use of a creative organ, due to hernia repair surgery performed at a VA facility in January 2008, is denied. 




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


